Citation Nr: 9926192	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-02 524	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is entitled to educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(codified at Chapter 106, Title 10, United States Code, prior 
to December 1, 1994), for periods of enrollment after 
November 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1977 with additional service in the United States 
Army Reserve beginning in 1991.  His appeal ensues from a 
December 1997 decision of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO) terminating 
his educational assistance benefits effective November 30, 
1997.


FINDINGS OF FACT

1.  As of 1984, the veteran had used 45 months of his 
entitlement to educational assistance benefits under Chapter 
34, Title 38, United States Code.

2.  In August 1995, the RO received the veteran's claim for 
benefits under the Selected Reserve of the Ready Reserve 
Educational Assistance Program pursuant to Chapter 1606, 
Title 10, United States Code.

3.  Based on enrollment certifications received from the 
University of California at Los Angeles, the RO paid the 
veteran Chapter 1606 benefits for in excess of 26 months of 
enrollment through November 30, 1997.



CONCLUSION OF LAW

The veteran is not entitled to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for periods of enrollment after November 30, 1997.  38 
U.S.C.A. § 3695(a) (West 1991); 38 C.F.R. § 21.4020 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue presented by this appeal is whether the veteran is 
entitled to 36 months of educational assistance benefits 
under Chapter 1606, Title 10, United States Code (Chapter 
1606) despite his prior use of 45 months of educational 
assistance benefits under Chapter 34, Title 38, United States 
Code (Chapter 34).  The veteran claims that he had used only 
26 of his 36 months of entitlement to Chapter 1606 benefits 
when the RO improperly terminated them in December 1997.  He 
asserts that, based on an enlistment contract he entered into 
with the United States Army Reserve (Reserve) in 1991, he 
should be paid the remaining 9 months and 21 days of 
benefits.  

The record confirms that as of 1984, the veteran had used all 
of his 45 months of entitlement to Chapter 34 benefits.  
These benefits were awarded based on his period of active 
duty from March 1973 to January 1977.  According to 
computerized data from the Department of Defense (DOD), the 
veteran entered a Reserve component in June 1991; DOD also 
indicated that the veteran had established a Chapter 1606 
eligibility date of September 17, 1992.  In August 1995, he 
applied for benefits under the Selected Reserve of the Ready 
Reserve Educational Assistance Program pursuant to Chapter 
1606, Title 10, United States Code.  10 U.S.C.A. § 2131 (West 
1991).  According to computerized data noted in various 
Education Awards, an audit prepared in January 1998, and 
letters from the RO to the veteran, the RO awarded the 
veteran Chapter 1606 benefits between 1995 and 1997, for in 
excess of 26 months of enrollment based on enrollment 
certifications received from the University of California at 
Los Angeles (UCLA).  In December 1997, the RO terminated the 
veteran's Chapter 1606 benefits effective November 30, 1997.  

Pertinent VA laws and regulations provide that the aggregate 
period for which an individual may receive benefits under 
Chapter 1606, Title 10, United States Code, and Chapter 34, 
Title 38, United States Code, is limited to 48 months.  38 
U.S.C.A. § 3695(a) (West 1991); 38 C.F.R. § 21.4020 (1998).  
Inasmuch as the veteran in this case had already used 45 
months of entitlement to educational assistance benefits by 
1984, he had only three months of entitlement remaining by 
the time he entered the Reserve in 1991.  That 
notwithstanding, between 1995 and 1997, the RO awarded him 26 
months of entitlement, approximately 23 months of which he 
was not entitled to under the aforementioned provisions.  The 
RO, in an Administrative Decision dated January 1998, 
conceded that the veteran had been awarded a significant 
amount of benefits to which he was not entitled.  However, 
the RO also found that the benefits were paid solely as a 
result of administrative error, and based on this finding, it 
waived the $3,355.64 overpayment that had resulted.   

The veteran has made multiple arguments in support of his 
claim.  First he asserts that VA breached the contract he 
entered into with the Reserve in 1991, and that this contract 
was to be administered by the VA.  He posits that, because 
the contract did not contain a condition limiting the 36 
months of entitlement to educational assistance benefits 
promised, VA cannot now impose such a limitation without 
breaching the contract.  The Board acknowledges the veteran's 
argument.  However, it points out that VA is not a party to 
the contract the veteran signed in 1991, and therefore, it 
has no contractual duties related thereto.  

The veteran asserts secondly that he relied to his detriment 
on misinformation supplied by military personnel when he 
entered his period of service in the Reserve.  He has 
intimated that he would not have enrolled in the three-year, 
full-time UCLA MFA program he was endeavoring to complete if 
he had known that VA benefits would not be available to him 
for his final year of enrollment.  The veteran also contends 
that a VA employee at the RO supplied misinformation to him 
throughout the pendency of this appeal, when it sent him 
letters consistently indicating that he had 9 months and 21 
days of remaining entitlement.  Accepting for the sake of 
argument that the veteran was incorrectly advised by military 
personnel and VA employees regarding his entitlement to 
educational benefits, the Board is not authorized to award 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).  It is regrettable that the veteran may have received 
misinformation; however, this fact alone does not create a 
legal right to benefits where such benefits are otherwise 
precluded by law.  Shields v. Brown, 8 Vet. App. 346, 351 
(1995).  

The veteran asserts thirdly that his remaining entitlement is 
payable pursuant to 38 C.F.R. § 21.4020(b).  This provision 
provides that no person may receive assistance under Chapter 
31, Title 38, United States Code, in combination with 
assistance under Chapters 34 and 1606, in excess of 48 months 
unless VA determines that additional months of Chapter 31 
benefits are necessary to accomplish the purpose of the 
veteran's rehabilitation program.  Various documents in the 
veteran's vocational rehabilitation folder reflect that the 
veteran had been receiving services for placement assistance 
under the Chapter 31 program since 1996, that these services 
were discontinued in May 1998, and that the VA has not 
approved him for any additional months of Chapter 31 
benefits.  Further, even if the veteran were found to be 
entitled to additional Chapter 31 benefits which, in 
combination with other specified educational assistance 
benefits, exceeds 48 months, he would still not be entitled 
to additional educational benefits under Chapter 1606.  In 
light of these facts, this provision does not result in 
favorable consideration of the veteran's request for a full 
36 months of Chapter 1606 benefits. 

Finally, the veteran asserts that Congress intended the 48-
month limitation of benefits to affect a small percentage of 
veterans whose single period of military service qualified 
them for both Chapter 34 and Chapter 1606 programs 
concurrently.  He contends that Congress did not intend the 
limitation to affect veterans, such as him, who have multiple 
periods of non-continuous service, in different service 
branches, during different periods of war.  However, VA is 
charged with administering the law as it is written, and that 
law, which is unambiguous in this case, specifies that the 
veteran is entitled to no more than 48 months of educational 
assistance benefits under Chapters 34 and 1606.  As the 
veteran has used more than 48 months of educational 
assistance benefits, there is no legal basis for an award of 
any additional education benefits, to include payment for 
enrollment periods after November 30, 1997.  38 U.S.C.A. § 
3695(a); 38 C.F.R. § 21.4020.  Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

